     Case 4:20-cv-00943-ALM Document 24 Filed 05/06/20 Page 1 of 1 PageID #: 1035



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   MARIANO ALANIZ, on behalf of himself            )
     and all others similarly situated,              )            4:20-cv-01351-JST
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   TOYOTA MOTOR CORPORATION and                    )   (CIVIL LOCAL RULE 11-3)
     TOYOTA MOTOR SALES, U.S.A., INC.,               )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Yitzchak Kopel                        , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Mariano Alaniz                     in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                L. Timothy Fisher                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     Bursor & Fisher, P.A.                                Bursor & Fisher, P.A.
       888 Seventh Ave.                                     1990 N. California Blvd., Suite 940
14     New York, NY 10019                                   Walnut Creek, CA 94596
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (646) 837-7150                                      (925) 300-4455
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ykopel@bursor.com                                   ltfisher@bursor.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: NY5117619 .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/06/20                                               Yitzchak Kopel
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Yitzchak Kopel                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: May 6, 2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
